Citation Nr: 0122359	
Decision Date: 09/12/01    Archive Date: 09/19/01

DOCKET NO.  01-04 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of whether the character of the appellant's 
discharge from military service constitutes a bar to payment 
of Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Appellant represented by:	Nevada Office of Veteran 
Services


ATTORNEY FOR THE BOARD

K. Conner, Counsel





INTRODUCTION

The appellant had active service from November 1977 to 
January 1979, and was discharged from that period of service 
under other than honorable conditions.

In an unappealed August 1979 Administrative Decision, the VA 
Los Angeles Regional Office (RO) determined that the 
appellant's January 1979 military discharge was issued under 
dishonorable conditions, therefore precluding Los Angeles VA 
benefits other than health care under Chapter 17 of Title 38, 
United States Code.  This matter comes to the Board of 
Veterans' Appeals (Board) from determinations of the VA Reno 
RO that new and material evidence had not been submitted to 
reopen a claim of entitlement to VA compensation benefits 
based on the character of the appellant's discharge from 
military service.

In addition to claiming entitlement to VA compensation 
benefits for hemorrhoids, the appellant has also asserted 
that he is entitled to medical treatment under Chapter 17 of 
Title 38, United States Code for such disability.  The RO has 
advised him that a determination on his eligibility for 
medical treatment could only be made "if you seek treatment 
first from the VA Medical Center (MC) and we receive a 
request from them as to your eligibility for care."  While 
the appellant claims he has already been denied access to VA 
medical care, a review of the claims file reveals no 
indication that a VAMC has requested that the RO determine 
his eligibility for care.  This matter is referred to the RO 
for clarification and appropriate action, if necessary.  In 
any event, as this matter has not yet been adjudicated by the 
agency of original jurisdiction, the issue of entitlement to 
medical treatment for hemorrhoids under Chapter 17 of Title 
38, U.S. Code, is not now before the Board.


REMAND

On his March 2001 substantive appeal, the appellant requested 
a hearing before a Member of the Board.  The appellant has 
not yet been afforded his requested hearing.

A hearing on appeal will be granted if a claimant, or his or 
her representative, expresses a desire to appear in person.  
38 C.F.R. § 20.700 (2000).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3) (2000), as a Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a 
personal hearing.  Thus, remedial action is necessary.

In view of the foregoing, the matter is remanded for the 
following action:

The appellant should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a traveling 
member of the Board at the RO.  38 
U.S.C.A. § 7107 (West 1991 & Supp. 2001).  
A copy of the notice to the appellant of 
the scheduling of the hearing should be 
placed in the record, keeping in mind the 
30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2000).  
The RO should also inform the appellant 
of the procedures for withdrawal of Board 
hearing requests, as outlined in 38 
C.F.R. § 20.703(e) (2000).

Then the case should be returned to the Board for further 
consideration.  The appellant has the right to submit 
additional evidence and argument on the matter remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

